UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 24, 2015 BioLargo, Inc. (Exact name of registrant as specified in its charter) Delaware 000-19709 65-0159115 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3500 W. Garry Ave., Santa Ana, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (949) 643-9540 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The Company held its 2015 annual stockholder meeting on June 24, 2015. The following matters were each submitted to a vote of stockholders through the solicitation of proxies or otherwise: (1) A proposal to elect the following seven individuals to our Board of Directors: Dennis P. Calvert, Kenneth R. Code, Gary A. Cox, Dennis E. Marshall, Joseph L. Provenzano, Kent C. Roberts II, and John S. Runyan. (2) Advisory approval of the Company’s executive compensation. (3) A proposal to ratify the appointment of Haskell & White LLP as our independent public accounting firm for the 2015 fiscal year. A quorum was present in person or by proxy. Each matter was approved. The voting results are as follows: Votes For Votes Withheld Broker Non-Vote Election of Directors Dennis P. Calvert 31,984,249 45,634 17,585,688 Kenneth R. Code 31,986,249 43,634 17,585,688 Gary A. Cox 31,993,129 36,754 17,585,688 Dennis E. Marshall 31,989,456 40,427 17,585,688 Joseph L. Provenzano 31,990,089 39,794 17,585,688 Kent C. Roberts II 31,993,289 36,594 17,585,688 John S. Runyan 31,989,616 40,267 17,585,688 Votes For Votes Against Votes Abstain Broker Non-Vote Advisory Approval of Executive Compensation 31,788,604 97,649 143,630 Ratification of A ppointment of Haskell & White LLP 48,448,147 428,284 - For the Advisory Approval of Executive Compensation, prior year votes are as follows: Year Votes For Votes Against Votes Abstain Broker Non-Vote There were no director nominees other than as set forth above. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 29, 2015 BIOLARGO, INC. By: /s/ Dennis P. Calvert Dennis P. Calvert President and Chief Executive Officer
